      Case 3:20-cv-00560-CWR-FKB Document 16 Filed 10/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LINDA ADAMS                                                                            PLAINTIFF

V.                                                         CAUSE NO. 3:20-CV-560-CWR-FKB

MICHAEL WITT; ABF FREIGHT                                                           DEFENDANTS
SYSTEM, INC.

                                             ORDER

       Before the Court is the defendants’ motion for summary judgment. Docket No. 3. The

matter is fully briefed and ready for adjudication. The familiar legal standard applies.

       According to several eyewitnesses, GPS data, and a State Trooper’s accident report,

Linda Adams drove into Michael Witt’s truck while Witt was stopped in the right lane of I-20

waiting for an unrelated accident to be cleared. Adams swears, however, that Witt caused the

crash when he attempted to move his truck into her lane.

       There plainly is a material factual dispute as to which driver erred. Although the weight

of the evidence favors the defendants, the fact dispute precludes summary judgment. The

defendants are presently entitled to summary judgment only on Adams’ punitive damages claim,

which cannot proceed on this record.

       The defendants press that Adams’ affidavit is self-serving. That is true but not dispositive.

The Fifth Circuit has explained why:

       A party’s own testimony is often self-serving, but we do not exclude it as
       incompetent for that reason alone. . . . Much evidence is self-serving and, to an
       extent, conclusional. Instead, an affidavit based on personal knowledge and
       containing factual assertions suffices to create a fact issue, even if the affidavit is
       arguably self-serving. . . . If all self-serving testimony were excluded from trials,
       they would be short indeed.
      Case 3:20-cv-00560-CWR-FKB Document 16 Filed 10/26/20 Page 2 of 2




C.R. Pittman Const. Co. v. Nat’l Fire Ins. Co. of Hartford, 453 F. App’x 439, 443 (5th Cir. 2011)

(quotation marks and citations omitted).

          This Court is not sure how Adams intends to discredit at trial the defendants’ GPS data.

The data show that Witt’s truck was stopped at the time of the accident. Adams has not filed a

Rule 56(d) request seeking discovery into that or any other issue.

          In any event, also before the Court is a motion by Adams’ counsel to withdraw from his

representation. The motion is well-taken and is granted. Adams shall have 30 days from today to

either have a new attorney enter an appearance, or notify the Clerk that she intends to proceed

pro se.

          The motion for summary judgment is granted in part and denied in part as stated above.

By December 4, the parties shall contact the chambers of the Magistrate Judge to schedule a

Telephonic Case Management Conference.

          SO ORDERED, this the 26th day of October, 2020.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                  2
